                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:20-CV-00048-KDB
 SARAH O'DELL,

                 Plaintiff,

    v.                                                          ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


         THIS MATTER is before the Court on Plaintiff Sarah O’Dell’s Motion for Summary

Judgment (Doc. No. 15) and Defendant’s Motion for Summary Judgment (Doc. No. 17), as well

as the parties’ briefs and exhibits. Ms. O’Dell, through counsel, seeks judicial review of an

unfavorable administrative decision on her application for Title XVI supplemental security

income.

         Having carefully reviewed and considered the written arguments, administrative record,

and applicable authority, the Court finds that the Commissioner’s decision to deny Plaintiff social

security benefits is supported by substantial evidence. Accordingly, the Court will DENY

Plaintiff’s Motion for Summary Judgment; GRANT Defendant’s Motion for Summary Judgment;

and AFFIRM the Commissioner’s decision.




                                                1

          Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 1 of 12
                                         I. BACKGROUND

   Ms. O’Dell filed an application for supplemental security income on November 16, 2016,

alleging an onset date of November 10, 1992. (Tr. 10, 91).1 Her claim was denied initially in April

2017, and upon reconsideration on August 11, 2017. (Tr. 10, 86-127). Ms. O’Dell filed a timely

written request for a hearing on August 30, 2017. (Tr. 10, 137). On March 20, 2019, Ms. O’Dell

appeared and testified at a hearing before Administrative Law Judge Clinton C. Hicks (the “ALJ”).

(Tr. 10). In addition, Kim Williford, a vocational expert (“VE”), and Kathleen Moscato, Ms.

O’Dell’s attorney, appeared at the hearing. Id.

   Judge Hicks returned an unfavorable decision on June 3, 2019, denying Ms. O’Dell’s claim.

(Tr. 10-22). Ms. O’Dell requested review of the ALJ’s decision with the Appeals Council (“AC”),

which denied review on March 25, 2020. (Tr. 1-6). The ALJ’s decision now stands as the final

decision of the Commissioner, and Ms. O’Dell has requested judicial review in this Court pursuant

to 42 U.S.C. § 405(g).

                             II. THE COMMISSIONER’S DECISION

   The ALJ used the required five-step sequential evaluation process established by the Social

Security Administration to determine if Ms. O’Dell was disabled during the relevant period. 2

“Disability” means “the inability to do any substantial gainful activity by reason of any medically


   1   Citations to the administrative record filed by the Commissioner are designated as “Tr.”
   2  The ALJ must determine the following under the five-step sequential evaluation: (1) whether
the claimant was engaged in substantial gainful activity; (2) if not, whether the claimant had a
severe impairment; (3) if so, whether the impairment (or combination of impairments) met or
equaled a listed impairment; (4) if not, whether the impairment (or combination of impairments)
prevented the claimant from performing past relevant work; and (5) if so, whether the impairment
(or combination of impairments) prevented the claimant from performing any other jobs available
in significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
The claimant has the burden of production and proof in the first four steps, but the Commissioner
must prove the claimant is able to perform other work in the national economy despite the
claimant’s limitations. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).
                                                  2

          Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 2 of 12
determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 20 C.F.R.

§ 404.1505(a).

   At step one, the ALJ found that Ms. O’Dell had not engaged in substantial gainful activity

since November 16, 2016, the date of her application. (Tr. 12, Finding 1). At step two, the ALJ

found that Ms. O’Dell had the following severe impairments: “obesity, degenerative disc disease,

right knee injury, bipolar disorder, asthma, depressive disorder, and neurodevelopment disorder.”

(Tr. 12, Finding 2). The ALJ went on to consider Ms. O’Dell’s impairments and the listings in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, and 416.926), and

concluded at step three that Ms. O’Dell’s impairments did not meet or medically equal any listing.

(Tr. 13, Finding 3).

   At step four, the ALJ found that Ms. O’Dell had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. § 416.967(b), with the following limitations:

       the claimant is limited to no climbing of ropes, ladders, or scaffolds; occasional
       climbing of ramps and stairs; occasional balancing, stooping, kneeling, crouching,
       and crawling; avoidance of concentrated exposure to fumes, dust, gases, etc.;
       avoidance of concentrated exposure to hazards; performance of simple, routine,
       repetitive task or unskilled work; non-production pace work; no complex decision-
       making, no crisis situations, and no constant changes in routine; occasional
       interaction with others; and can stay on task two hours at a time.

(Tr. 15, Finding 4). Ms. O’Dell had no past relevant work (see 20 C.F.R. § 416.965), so the ALJ

proceeded to step five where he determined that, considering Ms. O’Dell’s age, education, work

experience, and RFC, she could perform other jobs that exist in significant numbers in the national

economy. (Tr. 20, Finding 9). Adopting the VE’s testimony, the ALJ found that Ms. O’Dell could

perform the requirements of representative occupations such as marker (DOT # 209.587-034),




                                                3

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 3 of 12
office helper (DOT # 239.567-010), and routing clerk (DOT # 222.587-038). Therefore, the ALJ

concluded that Ms. O’Dell was not disabled under the Social Security Act.

                                     III. LEGAL STANDARD

   District courts review the ALJ’s Social Security disability determination pursuant to the

standard set out in 42 U.S.C. § 405(g). The decision of the ALJ must be upheld if the ALJ “applied

the correct legal standards” and if the “factual findings are supported by substantial evidence.”

Bird v. Comm’r of SSA, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is that which a

reasonable mind might accept as adequate to support a conclusion.” Pearson v. Colvin, 810 F.3d

204, 207 (4th Cir. 2015) (internal quotation marks omitted). Though the “threshold for such

evidentiary sufficiency is not high,” it requires that “more than a mere scintilla” of evidence

support the ALJ’s findings. Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020). In undertaking

this review, it is not the district court’s place to “re-weigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the [ALJ].” Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996). However, “we do not reflexively rubber-stamp an ALJ’s findings.” Lewis v.

Berryhill, 858 F.3d 858, 870 (4th Cir. 2017).

                                         IV. DISCUSSION

   On appeal to this Court, Ms. O’Dell makes the following assignments of error: (1) the ALJ

erred by failing to establish an evidence-based foundation for his conclusion that Ms. O’Dell can

stay on task two hours at a time; and (2) the ALJ erred by failing to be “sufficiently specific” in

his non-exertional limitation of “non production pace” in the RFC. (Doc. No. 16, at 11).




                                                 4

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 4 of 12
       A. Ability to stay on task

   The ALJ limited Ms. O’Dell’s RFC to “simple, routine, repetitive task[s] or unskilled work;

non-production pace work; no complex decision making, no crisis situations, and no constant

changes in routine; occasional interaction with others; and can stay on task two hours at a time.”

(Tr. 15). As for Ms. O’Dell’s first assignment of error, she argues that the ALJ did not explain how

he concluded, based on the medical evidence, that Ms. O’Dell could stay on task for two hours at

a time for a full workday. (Doc. No. 16, at 12). She cites to Mascio v. Colvin, 780 F.3d 632 (4th

Cir. 2015), in support of her argument.

   A claimant bears the burden of establishing her RFC by showing how her impairments affect

her functioning. See, e.g., English v. Shalala, 10 F.3d 1080, 1082 (4th Cir. 1993). The ALJ is solely

responsible for assessing a claimant’s RFC. 20 C.F.R. §§ 404.1546(c) & 416.946(c). In doing so,

the ALJ is required to consider all of the claimant’s “physical and mental impairments, severe and

otherwise, and determine on a function-by-function basis, how they affect [one’s] ability to work.”

Monroe v. Colvin, 826 F.3d 176, 188 (4th Cir. 2016). The ALJ must provide a “narrative discussion

describing how the evidence supports each conclusion, citing specific medical facts . . . and

nonmedical evidence.” Social Security Regulation (“SSR”) 96-8P. Once the ALJ has completed

this function-by-function analysis, the ALJ can make a finding as to the claimant’s RFC. Thomas

v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019).

   In Mascio, the Fourth Circuit held that “[r]emand may be appropriate . . . where an ALJ fails

to assess a claimant’s capacity to perform relevant functions, despite contradictory evidence in the

record, or where other inadequacies in the ALJ’s analysis frustrate meaningful review.” 780 F.3d

at 636; see also Thomas, 916 F.3d at 312 (reversing when “the ALJ’s analysis of [claimant’s] RFC

contain[ed] too little logical explanation for [the court] to conduct meaningful appellate review”).



                                                   5

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 5 of 12
Specifically, the Mascio court held that an ALJ must address a claimant’s ability to stay on task if

the ALJ found that the claimant has a moderate limitation in concentration, persistence, and pace

(“CPP”). Id. at 638. An ALJ cannot summarily “account for a claimant’s limitations in

concentration, persistence, and pace by restricting the hypothetical question to simple, routine

tasks or unskilled work, because the ability to perform simple tasks differs from the ability to stay

on task.” Shinaberry, 952 F.3d at 121 (internal quotations omitted). Mascio does not, however,

create a categorical rule requiring automatic remand when an ALJ finds a moderate limitation in

CPP but fails to provide a specific limitation in the RFC. Shinaberry, 952 F.3d at 121 (“But we

did not impose a categorical rule that requires an ALJ to always include moderate limitations in

concentration, persistence, or pace as a specific limitation in the RFC.”). “[A]n ‘ALJ can explain

why [a claimant’s] moderate limitation in concentration, persistence, or pace at step three does not

translate into a limitation’ in the claimant’s RFC.” Id. Thus, if the ALJ does not include a

corresponding limitation in the RFC, the ALJ must explain why further limitations in the RFC are

not warranted to satisfy its duty under Mascio.

   Importantly, Mascio dealt with an unexplained inconsistency between the ALJ’s findings at

step three of the sequential evaluation process and, on the other hand, the ALJ’s RFC assessment

and corresponding hypothetical question to the VE. The ALJ erred in Mascio by “ignoring (without

explanation) [the claimant’s] moderate limitation in her ability to maintain her concentration,

persistence, and pace.” Id. at 633. In this regard, the ALJ's opinion was "'sorely lacking' in a manner

that 'frustrates meaningful review."' Hubbard v. Berryhill, No. 3:17-CV-677, 2018 WL 3744017,

at *6 (W.D.N.C. Aug. 7, 2018) (quoting Ponder v. Berryhill, 2017 WL 1246350, at *4 (W.D.N.C.

Mar. 31, 2017)).




                                                  6

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 6 of 12
   The ALJ did determine that Ms. O’Dell had moderate limitations in CPP. Nevertheless, the

ALJ proceeded to find that her impairments “are not disabling and would not prevent her from

meeting the basic demands of regular work on a sustained basis.” (Tr. 20). The medical evidence

supports the ALJ’s conclusion. The record reflects that any sustained concentration and persistence

limitations do not preclude Ms. O’Dell from performing simple, routine, and repetitive tasks in a

non-production work setting for an entire workday.3

   State agency psychological consultant Dr. Jennifer Fulmer evaluated Ms. O’Dell’s medical

records and rendered an opinion that the ALJ gave great weight. (Tr. 14, 18, 99). Dr. Fulmer opined

that Ms. O’Dell has sustained concentration and persistence limitations, was moderately limited

in her ability to maintain attention and concentration for extended periods, and moderately limited

in her ability to perform activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances. (Tr. 104-105). Yet, Dr. Fulmer concluded that, “[o]verall, the

objective and functional evidence supports the mental capacity for [simple, routine, and repetitive

tasks] in a low production work setting.” (Tr. 99).

   Psychological consultant Dr. Andrea Sinclair opined that:

       Based on her current presentation, intellectually and cognitively, it appears that Ms.
       O’Dell could satisfactorily complete some work-related tasks. She may have
       difficulty understanding directions, but is likely able to follow and retain this
       information. The claimant would likely need repetition in terms of directions, as
       well as being shown how to do something via hands-on. Based on the claimant’s
       intellect, she is likely to do best in a job that is simple and repetitive in nature, as
       well as one that is not time or production based. The claimant appears to be capable
       of some sort of employment; however, she has a significant amount of anxiety
       about “messing up.”



   3
     The ALJ’s assessment that Ms. O’Dell can stay on task for two-hour intervals establishes that
she can work for an entire eight-hour workday. Social Security Regulations state that a normal
workday includes a morning break, a lunch period, and an afternoon break, at approximately two-
hour intervals. S.S.R. 96-6P, 1996 WL 374185, at *6 (July 2, 1996); See Wilson v. Saul, No.
1:19CV1089, 2020 WL 6293132, at *4 (M.D.N.C. Oct. 27, 2020).
                                                  7

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 7 of 12
(Tr. 399). Similar to Dr. Fulmer’s opinion, Dr. Sinclair indicates that Ms. O’Dell could perform

work tasks that are simple and repetitive in nature in a job environment that is not time or

production based. The ALJ gave Dr. Sinclair’s opinion partial weight. (Tr. 18).

   Another psychological consultative examiner, Dr. Laura Tugman, opined that Ms. O’Dell’s

ability to comprehend and implement multi-step, complex instructions and her ability to maintain

persistence and pace for a full workday or workweek is only mildly impaired due to mood

instability. (Tr. 386) (emphasis added). She further opined that Ms. O’Dell “appears to be capable

of understanding simple and detailed information and directions and putting them to use in a

vocational setting.” Id.

   “[W]hen medical evidence demonstrates that a claimant can engage in simple, routine tasks or

unskilled work despite limitations in concentration, persistence, and pace, courts have concluded

that limiting . . . [claimant to] only unskilled work sufficiently accounts for such limitations.”

Shinaberry, 952 F.3d at 121 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th

Cir. 2011) (internal quotations omitted)). The absence of a specific conclusion that Ms. O’Dell is

able to work specifically in two-hour intervals does not mean that the ALJ must interpret that

silence in claimant’s favor. The ALJ is free to consider that silence in context and draw a

reasonable inference from it. See, e.g., Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983)

(“The Secretary is entitled to rely not only on what the record says, but also on what it does not

say.”). Here, the ALJ considered the medical evidence and found that the medical records

describing Ms. O’Dell’s limitations “demonstrate that such limitations will not interfere with her

ability to function independently, appropriately, effectively and on a sustained basis in accordance

with the residual functional capacity described [in the ALJ’s decision].” (Tr. 20).




                                                 8

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 8 of 12
       B. “Non-production” pace

   For Ms. O’Dell’s second assignment of error, she asserts that the ALJ erred by failing to define

the term “non-production pace work.” She relies on the Fourth Circuit’s decision in Thomas v.

Berryhill, where the circuit court vacated and remanded the district court’s decision affirming an

ALJ’s RFC formulation that included a limitation that the claimant could not perform work

“requiring a production rate or demand pace.” 916 F.3d at 312.

   In Thomas, the Fourth Circuit vacated and remanded based on a combination of missteps that

frustrated the court’s review. Id. First, the ALJ drew no explicit conclusions about how the

claimant’s mental limitations affected her ability to perform job-related tasks for a full workday.

Id. Second, the ALJ did not sufficiently explain how she weighed the significant evidence related

to the claimant’s mental-health treatment. Id. Third, the ALJ expressed the claimant’s RFC first

and only then concluded that the limitations caused by claimant’s impairments were consistent

with her RFC. Id. Fourth, and important to Ms. O’Dell’s argument, the ALJ stated that the claimant

could not perform work “requiring a production rate or demand pace,” but she failed to give

enough information for a reviewing court to understand what those terms meant. Id. In conclusion,

the Fourth Circuit held: “Combined, the above-listed missteps in the ALJ’s RFC evaluation

frustrate our ability to conduct meaningful appellate review, requiring us to vacate and remand.”

Id. (emphasis added).

   In Perry v. Berryhill, 765 F. App’x 869 (4th Cir. 2019), the Fourth Circuit similarly found the

ALJ’s lack of analysis made it “difficult if not impossible, to evaluate whether restricting [the

claimant] to a ‘non-production oriented work setting’ properly accounted for [the claimant’s] well-




                                                9

         Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 9 of 12
documented limitations in concentration, persistence, and pace.” 765 F. App’x at 872. 4 The Fourth

Circuit distinguished Thomas and Perry from another Fourth Circuit case, Sizemore v. Berryhill,

878 F.3d 72, 80-81 (4th Cir. 2017), in which the court affirmed an ALJ’s RFC limitation to “non-

production jobs,” because the ALJ in Sizemore “provided additional context explaining that the

claimant could perform work only in a ‘low stress’ setting, without any ‘fast-paced work’ or

‘public contact,’ to account for moderate limitations in concentration, persistence and pace.” Id.

n.1. “These descriptors,” the court continued, “helped to explain the restriction intended by the

ALJ, and allowed us to evaluate whether that restriction adequately accounted for the claimant’s

limitations.” Id. Indeed, this Court has found similar limitations to “non-production pace work” to

be sufficient. See, e.g., Martinez v. Berryhill, No. 3:17-CV-186, 2018 WL 709971, at *4

(W.D.N.C. Feb. 5, 2018), aff’d sub nom. Martinez v. Saul, No. 18-1376, 2019 WL 4130955 (4th

Cir. Aug. 20, 2019) (unpublished) (reviewing and affirming RFC that precluded the type of

“production-rate pace” required in assembly line work); Michaels v. Colvin, No. 3:15-CV-388-

RJC-DSC, 2016 WL 8710975 (W.D.N.C. Mar. 25, 2016), aff’d sub nom. Michaels v. Berryhill,

697 F. App’x 223 (4th Cir. 2017) (reviewing and affirming RFC that limited claimant to “work at

nonproduction pace”). These cases show that the inclusion of a “non-production work” limitation

in the RFC is not categorically reversable, but must be evaluated on a case-by-case basis to see if

there is adequate explanation and substantial evidence to support the restriction.

   This case differs from Thomas, where there was a combination of missteps that frustrated the

court’s review, and is more like the Sizemore, Martinez, and Michaels, in which the ALJ’s RFC



   4
      In Perry, the court noted that it was undisputed that the claimant’s stroke left him with
limitations in his CPP. In contrast, Ms. O’Dell’s limitations in CPP are not as well documented as
she would have the Court believe. While medical providers noted certain limitations in her CPP,
they opined that she could still perform simple, routine, and repetitive tasks in a low production or
non-production work environment.
                                                 10

        Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 10 of 12
assessment was supported by substantial evidence. As discussed above, medical providers opined

that Ms. O’Dell would be able to work “in a job that is . . . not time or production based,” (Tr.

399), and could complete “simple, routine, repetitive tasks in a low production based work

setting,” (Tr. 18, 99), despite her limitations in concentration, persistence, and pace. The ALJ

further limited Ms. O’Dell to jobs with “no complex decision-making; no crisis situations, and no

constant changes in routine; [and] occasional interaction with others.” (Tr. 15). The ALJ’s use of

these explanations and the descriptors in the hypotheticals illustrating an appropriate work

environment, combined with the medical opinions, lend sufficient context to discern what the ALJ

intended by “non-production work.” Furthermore, the VE expressed no confusion about the

hypotheticals presented during the hearing or in the interrogatory, both of which included “non-

production work” as a limitation, and Ms. O’Dell’s attorney never ask for further explanation on

the term. See Williams v. Comm’r of Social Sec., No. 3:14-CV-24, 2015 WL 2354563, at *6

(N.D.W. Va. May 15, 2015) (“The fact that the VE, who is ‘highly trained and experienced,’ did

not express any confusion regarding [these limitations] reinforces that the VE understood what

[these terms] meant.”). When the ALJ’s RFC limitation of non-production work is supported by

the medical opinions, such as Dr. Fulmer’s and Dr. Sinclair’s opinion, and further explained by

other limitations in the RFC, the ALJ has created a sufficient logical bridge between the evidence

and RFC limitations and has supported the RFC determination with substantial evidence.

                                            V. ORDER

   IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment, (Doc. No.

15), is DENIED; Defendant’s Motion for Summary Judgment, (Doc. No. 17), is GRANTED; and

the Commissioner’s decision is AFFIRMED.




                                               11

        Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 11 of 12
SO ORDERED.


                    Signed: April 1, 2021




                                     12

  Case 5:20-cv-00048-KDB Document 20 Filed 04/01/21 Page 12 of 12
